 The relief described hereinbelow is SO
 ORDERED

 Done this 11th day of September, 2020.




 Bess M. Parrish Creswell
 United States Bankruptcy Judge

_______________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA

In re:
 Sunset Point Condominium Owners Association, Inc.         Chapter 7
                                                           Case No. 16-81278
 Debtor.




    ORDER GRANTING APPLICATION FOR PAYMENT OF UNCLAIMED
                           FUNDS

        On 4/24/2020, an application, DE# 127, was filed for the Claimant, Dilks & Knopik,
LLC, for payment of unclaimed funds deposited with the court, pursuant to 11 U.S.C. §
347(a). The application and supporting documentation establish that the Claimant is
entitled to the unclaimed funds; accordingly, it is hereby
       ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of $3,911.25 held in
unclaimed funds be made payable to Dilks & Knopik, LLC as assignee to April Hargis and
be disbursed to the payee at the following address:
                                   35308 SE Center Street
                                   Snoqualmie, WA 98065


The Clerk will disburse these funds not earlier than 14 days after entry of this order.



 Case 16-81278       Doc 144      Filed 09/11/20 Entered 09/11/20 12:51:49      Desc Main
                                   Document     Page 1 of 2
                                ##END OF ORDER###


c: Debtor
   Bankruptcy Administrator
   Trustee
   Dilks & Knopik, LLC, 35308 SE Center Street, Snoqualmie, WA 98065
   April Hargis, 1090 Boggs Ln, Lakeport, CA 95453-3031
   April E. Hargis, 111 Derby Trail, Corbin, KY 40701-8578
   April Hargis, 5026 Second Street, Kelseyville, CA 95451-9182
   U.S. Attorney, P.O. Box 197, Montgomery, AL 36101-0197


Submitted by:
Janet Clark




 Case 16-81278     Doc 144    Filed 09/11/20 Entered 09/11/20 12:51:49   Desc Main
                               Document     Page 2 of 2
